TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00267-CR



                                     Larry Purcell, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 9010409, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Larry Purcell seeks to appeal from an order revoking community supervision. The

trial court has certified, and the record confirms, that Purcell waived his right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 26, 2005

Do Not Publish